Citation Nr: 0931024	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-24 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cardiovascular disease (claimed as hypertension and heart 
disability).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for breathing 
disability, claimed as sinusitis.

4.  Entitlement to service connection for heart disability, 
claimed as sinus bradycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
August 2006.  A statement of the case was issued in July 
2007, and a substantive appeal was received in July 2007. 

On a substantive appeal received in July 2007, the Veteran 
marked the appropriate box to indicate that he wanted a 
hearing before the Board at the RO (Travel Board).  In a 
statement received in August 2007, the Veteran specifically 
requested a hearing before a Decision Review Officer (DRO) 
instead of a Travel Board hearing.  A DRO hearing was 
scheduled for November 2007.  However, the Veteran failed to 
appear.
  
In a claim received in September 2005, the Veteran claimed 
entitlement to service connection for dizziness.  This matter 
is hereby referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  An unappealed RO rating decision dated March 1951 denied 
a claim of service connection for cardiovascular disease on 
the basis that no current disability was shown.

2.  Evidence received since the RO's March 1951 decision is 
new and material as it includes a diagnosis of hypertension 
and sinus bradycardia which cures the previous evidentiary 
deficit.

3.  Hypertension was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise shown to be related to such service.

4.  Sinusitis was not manifested during the Veteran's active 
duty service or for many years thereafter, and is not shown 
to be related to such service.

5.  A cardiovascular disorder including sinus bradycardia and 
left ventricular hypertrophy (LVH) was not manifested during 
the Veteran's active duty service or for many years 
thereafter, nor is a cardiovascular disorder shown to be 
related to such service.


CONCLUSIONS OF LAW

1.  The March 1951 RO rating decision which denied 
entitlement to service connection for cardiovascular disease 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
March 1951 denial of service connection for cardiovascular 
disease, and the claim of service connection for 
cardiovascular disease is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  A cardiovascular disorder, including sinus bradycardia 
and LVH, was not incurred in or aggravated by service and may 
not be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in December 2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).   

In light of the favorable decision as it relates to the issue 
of reopening the Veteran's claim for service connection for 
cardiovascular disease, claimed as hypertension and heart 
disability, no further discussion of VCAA is necessary 
regarding the notice requirements for reopening prior final 
decisions.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Duty to Assist

VA has obtained service and VA treatment records; and 
assisted the Veteran in obtaining evidence.  Although the 
Veteran was not provided VA examinations, the evidence of 
record does not contain competent evidence that the claimed 
disabilities may be associated with service, and the Board 
does not find credible evidence of persistent and recurrent 
symptoms of disability since service; thus, medical 
examinations are not necessary to decide the claims.  See 
38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  Overall, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by decisions 
on the claims at this time.

New and Material Evidence

A review of the record shows that the claim for service 
connection for cardiovascular disease (claimed as 
hypertension and heart disability) was denied by the RO in 
March 1951.  An RO letter dated March 9, 1951 advised the 
Veteran of the denial and his appellate rights, but the 
Veteran did not file an application for review on appeal 
within one year of the notice of decision.  That claim, 
therefore, is final.  See 38 U.S.C.A. § 7105.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1951 rating 
decision consisted of the Veteran's service treatment records 
and a January 1951 VA treatment record.  The RO denied the 
claim in March 1951 on the basis that cardiovascular disease 
was not shown by the evidence of record.

By rating decision in March 2006, the RO adjudicated the 
Veteran's service connection claim for hypertension and sinus 
bradycardia based solely on the merits.  Whether the RO had 
made a determination as to whether or not to reopen the claim 
is not clear.  However, the RO had essentially reopened the 
claim when it adjudicated the claim based on the merits.  
Although the RO may have adjudicated the claims as if new and 
material evidence had received to reopen the claim, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).   

Evidence received since March 1951 consists of includes 
previously unconsidered medical records reflecting a 
diagnosis of hypertension and an electrocardiogram (EKG) 
revealed sinus bradycardia with frequent Premature 
Ventricular Contraction (PVC's) as well as LVH.  

The Board finds that the evidence received since the RO's 
March 1951 decision is new and material as it includes a 
diagnosis of hypertension and sinus bradycardia which cures 
the previous evidentiary deficit.  Accordingly, as new and 
material evidence has been received, the Board finds the 
claim of entitlement to service connection for cardiovascular 
disease is reopened.  38 U.S.C.A. § 5108.  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arteriosclerosis 
and cardiovascular-renal disease (including hypertension), 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In a notice of disagreement received in August 2006, the 
Veteran stated that while on active duty, he had several 
sinus flare-ups requiring medical attention at an aid 
station.  He continued that, while stationed in Germany, he 
was hospitalized for sinus-related problems.  He added that 
he had visited clinics in service for dizziness and 
discomfort related to sinus bradycardia, and that associated 
symptoms included shortness of breath and fatigue.  The 
Veteran further reported being diagnosed with hypertension 
while on active duty.

The Veteran's service treatment records are silent for any 
complaints of, treatments for, and diagnoses of hypertension, 
sinusitis, or any other form of heart disability.  The 
Veteran was treated for bilious in December 1943, cough with 
coryza in January 1945, and atypical pneumonia beginning in 
April 1945 followed by treatment for nasopharyngitis.  There 
were no signs of hypertension during his service, or any 
indication that he had been prescribed hypertensive 
medications.  See, e.g., 38 C.F.R. § 4.104, Diagnostic Code 
7101, NOTE 1 (hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days; the term hypertension means that 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.)  An April 1945 
clinical record shows that physical examination of the heart 
was negative, and an x-ray of the heart was not remarkable.  

The Veteran underwent a separation examination in November 
1945.  At that time, he denied a history of significant 
diseases, wounds, or injuries.  On physical examination, the 
Veteran had a blood pressure reading of 116/76.  When asked 
if there were any nose abnormalities, the examiner indicated 
that there was "none".  Additionally, clinical evaluation 
of the Veteran's cardiovascular system was normal, and chest 
x-ray disclosed no significant abnormality.  Notably, the 
Veteran was also assessed with a normal psychiatric 
diagnosis.

Postservice, the record first reflects that the Veteran filed 
an application for compensation and VA treatment in January 
1951, seeking benefits for high blood pressure which he 
claimed was treated with medication in service, a growth or 
enlarged gland on his neck which he alleged began in 1943, 
and dental conditions.

An Application for Hospital Treatment or Domiciliary Care (VA 
Form 10-P-10) included medical certificate signed in January 
1950 which noted the Veteran to have a blood pressure reading 
of 155/95, and that the Veteran needed a prescription (Rx) 
for high blood pressure.  Notably, this form was received 
after the RO's March 1951 rating decision.

VA treatment records reflect that the Veteran underwent 
multiple evaluations in 1951 to investigate his complaints of 
a cardiovascular disorder manifested fatigue, chest 
tightness, sensation of a lump in throat, shortness of wind, 
generalized malaise, weakness, excess diaphoresis, 
palpitation, and chilly sensations which he alleged dated 
back to military service in 1944, and had progressively 
worsened the previous two months.

After hospitalizations and multiple evaluations, the VA 
physicians provided varying assessments such as no 
cardiovascular disease found, paranoid personality, 
neurocirculatory asthenia, neurasthenia, psychoneurosis, 
hypochondriac reaction manifested by weakness, pains and 
lumps in neck, hyperventilation syndrome, and paranoid type 
schizophrenic reaction.  An EKG in May 1951 was interpreted 
as normal.  His report of skipping heart beats in June 1951 
was variously assessed as psychoneurosis, attributable to 
Atrapine overdosage, and paroxysmal tachycardia.

In April 1951, the Veteran underwent a tonsillectomy and was 
diagnosed with allergic vasomotor rhinitis.  He later 
underwent removal of submental mass and submucous resection 
with bilateral submucosal cauterization, and repair of 
deviated septum.  In July 1951, he was diagnosed with chronic 
sinusitis.

Notably, a VA Form 10-P-10 dated December 1951 recorded the 
following history provided by the Veteran:  "Complaint of 
chest pain for past year - onset of complaint - SOB and 
tachycardia..."  

In pertinent part, the Veteran's VA clinical records reflect 
his subsequent treatment for hypertension, sinusitis, 
allergic rhinitis, laryngitis and bronchitis.  In 2001, he 
reported a history of his heart skipping beats "FOR QUITE A 
WHILE, ABOUT TWO YEARS."  In 2005, he complained of 
shortness of breath, dizzy spells and ear ringing.  An EKG 
demonstrated marked sinus arrhythmia, LVH, and sinus 
bradycardia with frequent PVC's.  His assessments included 
fatigue and Meniere's syndrome.

Overall, the Veteran's service treatment records do not 
corroborate the Veteran's assertions of prescription 
treatment for hypertension, hospital and emergency room 
visits due to sinus bradycardia, or flare-ups of sinusitis 
requiring medical attention.  These allegations are not 
consistent with the normal separation examination in November 
1945.  The first post-service medical record relating to 
hypertension, which is a January 1950 medical certificate, 
indicated that the Veteran needed a prescription for 
hypertension which is inconsistent with the Veteran already 
having had a prescription.  Additionally, the December 1951 
recorded the Veteran's history of the onset of chest pain, 
shortness of breath and tachycardia for past year, which is 
inconsistent with the Veteran's allegations to the contrary. 

Overall, the Board finds that the Veteran's allegations of 
in-service treatment with persistent and recurrent symptoms 
thereafter are not corroborated by the record, not consistent 
with the evidentiary record and, to a certain extent, 
internally inconsistent.  The most persuasive and credible 
lay and medical evidence in this case establishes that the 
Veteran first experienced problems with his hypertension and 
sinuses several years after service, which is consistent with 
the VA clinical evaluations beginning in 1951.  The Board 
observes that the lengthy period without treatment after 
service is consistent with the Board's finding that there has 
not been continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Clearly, the one year presumption of in service incurrence 
for hypertension or cardiovascular disease is not for 
application.

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the standards of McLendon are not met in this case as 
the credible lay and medical evidence of record fails to 
indicate that hypertension, breathing disability (claimed as 
sinusitis) and/or heart disability (claimed as sinus 
bradycardia), first reported many years post service, had 
their onset in service, that the Veteran has manifested 
recurrent or persistent symptoms of disability since service, 
or that such disabilities are otherwise related to service.

The Board acknowledges the Veteran's assertion that 
hypertension, sinusitis, and heart disability are related to 
service.  The Board also acknowledges his representative's 
February 2008 statement in which it was asserted that the 
disabilities are related to service and that there is a 
strong possibility that the Veteran's symptoms could have 
been misdiagnosed since sinusitis symptoms are similar to 
nasopharyngitis and pneumonia.  The Veteran is certainly 
competent to testify as to symptoms which are non-medical in 
nature, however, he (and his representative) is not competent 
to render a medical diagnosis.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Only a medical professional can provide evidence of 
a diagnosis or etiology of a disease or disorder.  

The Board notes that the Veteran specifically alleged service 
connection for sinusitis, but that the record reflects 
additional diagnoses of allergic rhinitis and laryngitis.  
The Board is cognizant of the holding in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), regarding the scope of a claim to 
include any diagnoses that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  The Veteran's 
representative has not further expanded the scope of the 
sinusitis claim, and the Board does not find from review of 
the record that the Veteran contemplates any of the other 
diagnoses.  However, the Board has considered all aspects of 
cardiovascular disease in this analysis given the complexity 
of the diagnoses.

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claims.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for hypertension.  To this 
extent, the appeal is granted. 

Entitlement to service connection for hypertension is not 
warranted.  Entitlement to service connection for breathing 
disability, claimed as sinusitis, is not warranted.  
Entitlement to service connection for heart disability, 
claimed as sinus bradycardia, is not warranted.  To this 
extent, the appeal is denied.


______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


